DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 3/25/21 has been considered by the examiner.
Claim Objections
 	Claims 1-11 are objected to because of the following informalities:  Claim 1, line 6, “the system” should be ‘the autotransformer rectifier system’.
Claim 1, line 8, “the resistance” should be ‘a resistance’.
Claim 7, line 3, “the respective diode bridge rectifiers” should be ‘the respective multiple diode bridge rectifiers’.
Claim 7, line 4, “the resistance” should be ‘a resistance’.
Claim 7, lines 4-5, “the detected imbalance” on line 5 should agree with “identifying imbalances” on line 4, such as by changing line 4 to ‘detecting an imbalance’.
 	Appropriate correction is required.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Paice (US 6,982,884) in view of Valdivia (US 2017/0250023). 	With respect to claim 7, Paice discloses a method of balancing power flow through an autotransformer rectifier unit (ATRU) (Fig. 2 AUTOTRANSFORMERS) having multiple diode bridge rectifiers (Fig. 2 THREE, 3-PHASE BRIDGE CONVERTERS), the method comprising: identifying imbalances (column 2, lines 42-43) between power flows of the respective diode bridge rectifiers and adjusting the impedance of a balancing impedance (Fig. 2 IMPEDANCE Z/PHASE (IF NECESSARY))of the ATRU in response to the detected imbalance. Paice discloses adjusting the balancing impedance, if necessary, and does not explicitly require the balancing impedance to comprise a balancing resistor. 	Valdivia discloses a method of balancing power flow through an ATRU (Fig. 3 130) having multiple diode bridge rectifiers (Fig. 3 DB1-DB3) by implementing a balancing resistor (Fig. 3 R1-R3). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement adjusting the resistance of a balancing resistor, by adding a balancing resistor as necessary, of the ATRU in response to the detected imbalance, in order to balance the current. 
 	With respect to claim 10, Paice in view of Valdivia make obvious the method of claim 7 wherein the ATRU has an odd number (Fig. 2 3) of diode bridge rectifiers.  	With respect to claim 11, Paice in view of Valdivia make obvious the method of claim 7, wherein the ATRU is an 18-pulse, or multiple of 18-pulse ATRU (column 2, lines 32-33).

 	Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paice (US 6,982,884) in view of Valdivia (US 2017/0250023) and further in view of Wang (US 2015/0130439).
 	With respect to claim 8, Paice in view of Valdivia make obvious the method of claim 7 as set forth above, and remain silent as how to identify the imbalance.
 	Wang teaches identifying imbalances by comparing (Fig. 1 CP) output currents (Fig. 1 IREF, M*IREF) wherein resistance (Fig. 1 108,109) is adjusted in response to a difference therebetween. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein identifying imbalances comprises comparing output currents of two or more of the diode bridge rectifiers and wherein the resistance is adjusted in response to a difference therebetween, in order to select the resistance value that balances the current.
Allowable Subject Matter
 	Claims 1-6 are objected to for the reasons stated above, but would be allowed upon overcoming the claim objections. Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. The following is a statement of reasons for the indication of allowable subject matter:  
 	The following is an examiner’s statement of reasons for the indication of allowable subject matter.
 	With respect to claim 1, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, a controller configured to identify imbalances between power flows of the respective diode bridge rectifiers and to adjust the resistance of the balancing resistor in response to the detected imbalance. 
 	With respect to claim 9, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein identifying imbalances comprises identifying a change in input frequency and wherein the resistance is adjusted in response thereto.  	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paice (US 7,233,506) and Paice (US 6,101,113) disclose ATRU’s.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839